The Vice-Chancellor :
The question is, whether the legacy given to Mary Phelan lapsed or belongs to her children, as legatees in her place?
I take it that this will was drawn by a professional hand. There are various indications of the fact about it; and it is the more surprising that such words should have been employed as are here used to express the meaning of the testatrix, which must have been very plain and simple, one way or the other, and very easily understood by a draughtsman.
If she meant to make her niece the sole legatee of the six thousand dollars, why were the words “ and to her heirs” superadded? for, surely, they were unnecessary and must be regarded as mere surplusage if such was her intention; and, on the other hand, if her intention was to give the legacy to her niece and in the event of her death then to her children or next of kin in her stead, why was not the will so written or some other words used which would have expressed that plain and simple meaning—merely changing the copulative and into the disjunctive or would have gone far towards establishing that meaning : Gettings v. McDermott, 2 My. & K. 69. But, as the words stand in this will, the court has to deal with them in the best way that it can. If the sixth clause in the will which contains this bequest is alone to be looked at, it is very clear that the legacy must be deemed to have lapsed: the words “ and to her heirs,” in their strict sense, not being substitutional, but *666words of limitation. The court is hound, however, to look at the whole will and examine the context, in order to get at the meaning of any particular part, for, by comparing one passage or phrase with another and observing the sense in which the same words are used in different places in the same instrument, we can form a pretty accurate conclusion as to the meaning and intention of the words as thus used. A will is to have effect according to the intention of the testator, whenever that intention can be discovered from the instrument itself, provided no rule of law is thereby violated. To carry out that intention “ and” may' be construed to mean or and e converso “ or” changed to and. This will not be done, however, unless it be clearly authorized by the meaning of the testator as collected from the whole will: 2 Roper on Legacies, 291 to 294. Now, we have in this will a key to the meaning of the testatrix in the use of the same word “and to her heirs.” It is in the second clause, and where the words first occur, that they are clearly used in a substitutional sense, that is to say, as intended to give the legacy over to the children or daughters of the first named legatee and thus prevent a lapse. And it is fair to conclude that, in every subsequent clause of the will, where the same words are used and in precisely the same connection, they were used in the same sense and with the same understanding and meaning.
In my opinion the complainants are entitled to the legacy according to the showing of their bill; and the demurrer must be overruled, with costs.